Allowable Subject Matter
Status of Claims 
This is in reply to the claim amendments filed 6/29/2022. 
Claims 1, 9, and 15 have been amended and claims 2-3, 8, 10-11, 14, and 16-20 have been cancelled.
Claims 1, 4-7, 9, 12-13, and 15 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application EP18203216.9 filed on 10/29/2018. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
Applicant’s arguments, see pages 10-11 of the Remarks, filed 6/29/2022, with respect to the previous rejections under 35 USC 103, 112, and 101 have been fully considered and are persuasive.  The previous rejections under 35 USC 103, 112, and 101 have been withdrawn.  Please see below for a discussion of the closest available prior art.

Reasons for Allowance
Claims 1, 4-7, 9, 12-13, and 15 are allowed as amended 6/29/2022.
The following is an examiner’s statement of reasons for allowance: 
Reasons claims are subject matter eligible under 35 USC 101: The 35 USC 101 rejection was withdrawn because the claims integrate the judicial exception into a practical application by using blockchain in combination with the capturing of 3d images of a building based on a laser scanner and measuring precision of the measuring device to verify specifications, which uses the abstract idea in a meaningful way beyond generally linking to the abstract idea (See PEG 2019 and MPEP 2106.05). Therefore making the claims eligible under 35 USC 101.
Reasons the 103 rejection is overcome: Independent claims 1, 4-7, 9, 12-13, and 15 disclose a system and method for authenticity verification of digital models of building comprising three dimensional coordinates determined by a measuring device, using blockchain to track changes in the model, generating new blocks based on changes and updates, and performing verifications on admissibility of new blocks to the blockchain.
The closest prior art of record is:
Rathgeb et al. (US 2021/0055718 A1) – which discloses providing data for conformity tracking using blockchain techniques. 
Lesavich et al. (US 2016/0321654 A1) – which discloses retrieval of blockchains using galois fields and disclose features of buildings.
Gordon et al. (US 2013/0329018 A1) – which discloses 3D geometric modeling and content creation for buildings.
Woo et al. (Junghoon Woo, Ridah Fatima, Charles J. Kibert, Richard E. Newman, Yifeng Tian, Ravi S. Srinivasan; Applying blockchain technology for building energy performance measurement, reporting, and verification (MRV) and the carbon credit market: A review of the literature, Building and Environment; Volume 205; ISSN 0360-1323) – which discloses applying blockchain technology for building energy performance measurement, reporting and verification.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 15.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. Specifically the claimed “system for documenting a state of a building, the system comprising: at least a first measuring system comprising at least one measuring device, wherein: the at least one measuring device is a laser scanner, a laser tracker or a geodetic apparatus or a surveying device or a reality capture device, configured to perform measuring tasks for capturing actual data of the building and to determine three-dimensional coordinates of the building, the at least one measuring device is adapted to determine its position while performing the measuring task and to generate position data related to the position of the measuring device while performing the measuring task, and the setup data comprises the position data, wherein the first measuring system comprises at least one software agent that is adapted to be used with the at least one measuring device, and each software agent is: installable on one of the measuring devices, or installed on a communication module that is adapted to be connected to a measuring device and to exchange data with the measuring device connected to, wherein each software agent is adapted to exchange data with the measuring device it is installed on or connected to, and at least one server having a processor, a communication unit allowing data interchange with the at least one software agent and a memory unit for storing a digital model of the building comprising nominal data related to a nominal condition of the building, the server being adapted to provide the digital model of the building to the first measuring system, wherein the at least one server is adapted to provide a blockchain for tracking changes to the digital model of the building, the blockchain comprising a plurality of blocks, each block indicative of changes to the digital model of the building and comprising a timestamp, hash data of a previous block, and change data related to changes of the digital model of the building, such that each block represents one entry in a list of previous changes to the digital model, wherein a current block comprises current change data related to a latest change to the digital model of the building, wherein the current block comprises task data related to one or more measuring tasks to be performed in or at the building, wherein the task data comprises predetermined conditions that have to be met when performing one of the measuring tasks, and wherein the first measuring system is adapted to interpret the task data and perform at least one of the measuring tasks based on the task data, generate measurement data obtained by performing the measuring task, the measurement data comprising three-dimensional coordinates of the building, generate procedure data comprising information related to circumstances related to performing the measuring task and; generate a new block of the blockchain indicative of changes to the digital model of the building and comprising hash data from the current block, a timestamp, the measurement data and the procedure data, wherein the at least one server is adapted to verify an admissibility of the new block, wherein the verification comprises determining, based on the procedure data, whether the measuring task has been performed according to the predetermined conditions, wherein the predetermined conditions comprise: set device specifications comprising conditions that the at least one measuring device must fulfil when performing the measuring task, and setup specifications comprising conditions that a setup of the at least one measuring device must fulfil when performing the measuring task; the procedure data comprises: specification data related to actual device specifications of the at least one measuring device while performing the measuring task, wherein the specification data comprises a measuring precision of the at least one measuring device and/or comprises a date of the latest calibration or inspection of the at least one measuring device, and setup data related to the setup of the at least one measuring device while  performing the measuring task and;  verifying the admissibility of the new block comprises determining whether the actual device specifications meet the conditions of the set device specifications and whether the setup meets the conditions of the setup specifications”, which is not taught by the prior art. Therefore the claims are allowed over the 35 USC 103 rejections. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683